Charlotte McCreary, administratrix of the estate of Chester *Page 257 
McCreary, deceased, instituted an action in the court of common pleas of Tulsa county, Okla., against the city of Tulsa, a municipal corporation, to recover money alleged to be due to the deceased for salary covering a period of time during which it is alleged and contended that the deceased was "an illegally discharged policeman." At the conclusion of the trial, the trial court rendered judgment for the city upon the ground that McCreary was never legally appointed as a policeman of the city, finding that his name was never submitted to the board of commissioners and he was never confirmed and by reason thereof was never a policeman within the meaning of the city charter, section 30, art. 11, relating to the manner in which "policemen" might be discharged from the service of the city. The administratrix appeals.
In answering the contention made by the administratrix, the city contends: (1) That the trial court was correct in holding that the deceased was never legally a member of the city police force within the meaning of the charter; and (2) that he was legally discharged for economy purposes within the meaning of Jurd v. City of Tulsa, 183 Okla. 239, 80 P.2d 596, and City of Tulsa v. Suttle, 182 Okla. 283, 77 P.2d 104. The city might well have cited also City of Tulsa v. Johnson, 193 Okla. 501,145 P.2d 198, which we think is fully applicable to this situation under the second contention made by city. There is no occasion to repeat in here the issues discussed in that case.
The judgment of the trial court is affirmed.
CORN, C. J., GIBSON, V. C. J., and HURST, DAVISON, and ARNOLD, JJ., concur.